Case 1:15-cv-00382-HSO-JCG Document 321 Filed 12/28/18 Page 1 of

 

7

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT | FILED
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
SOUTHERN DIVISION DEC 28 2018
ARTHUR JOHNSTON
DOUGLAS HANDSHOE = DEPUTY
v. CIVIL ACTION NO. 1:15cv382-HSO-JCG

VAUGHN PERRET, CHARLES LEARY &
DANIEL ABEL, D/B/A/ TROUT POINT
LODGE LTD OF NOVA SCOTIA & IN
THEIR INDIVIIDUAL CAPACITIES
PROGRESS MEDIA GROUP LIMITED,
MARILYN SMULDERS, & ASHOKA

MEMORANDUM IN SUPPORT OF RESPONSE IN OPPOSITION TO

COUNTERCLAIMANT LEARY’S MOTION FOR RECONSIDERATION

(ECF# 309)

This Memorandum in Support of Response in Opposition to Leary’s Motion

of Reconsideration is respectfully submitted by Plaintiff / Counter-defendant

Douglas Handshoe.

Mr. Leary’s Motion for Reconsideration and it’s memorandum in support

continues to rest upon a foundation of quick sand.

As this Court found, properly taking judicial notice of the Chapter 11

Bankruptcy case which underlies Leary’s allegations, “Leary’s allegation in his

Counterclaims that he was a creditor in Slabbed New Media’s bankruptcy is

contrary to his clear and unequivocal objection filed in the Bankruptcy Court, and

to the Bankruptcy Court’s finding on this point.” Leary thus lacks standing to sue

for the alleged stay violation.

 
Case 1:15-cv-00382-HSO-JCG Document 321 Filed 12/28/18 Page 2 of 7

Mr. Leary persists however, arguing anew that despite his prior protestations
to the contrary that he’s had a change of heart and he really was a pre-petition
creditor of Slabbed New Media, LLC. In support he cites case law that is
inapplicable to this matter in an attempt to paint the Court as abusing its discretion
in ascertaining basic case facts about the Bankruptcy court matter which was
central to Leary’s § 362 counterclaim. Should this Court find otherwise, Handshoe
will prove at summary judgment that Mr. Leary is barred from asserting this claim
under the Affirmative Defense of Judicial Estoppel!. However, as the Court’s
previous opinion on the § 362 counterclaim is sound under the law, such a further
wasting of scarce judicial resources to dilatory tactics should not be required.

Alternatively, assuming arguendo this Court finds it did err in its dismissal
of the § 362 counterclaim, that claim is still due to be dismissed either due to a lack
of subject matter jurisdiction or because under L.U.CIV.R. 83.6 and local standing
order, Title 11 claims are expressly reserved for the Southern District Bankruptcy
Court.

Law and Argument
Subject Matter Jurisdiction / Conflict with Standing Orders and Local Rules

As a threshold matter, the appellate circuits are split on the question of

whether or not the District Courts have subject matter jurisdiction on 11 U.S.C. §

 

1 This Court, in its Memorandum Opinion dated December 7, 2018, the Court elucidated two of the three elements
of Judicial Estopppel in the Fifth Circuit.
Case 1:15-cv-00382-HSO-JCG Document 321 Filed 12/28/18 Page 3 of 7

362 claims with the Second Circuit finding in E. Equip. & Servs. Corp. v. Factory
Point Nat’l Bank, 236 F.3d 117, 121 (2d Cir. 2001) they did not have subject
matter jurisdiction holding, “a federal claim under 11 U.S.C. § 362(h) .. . must be
brought in the bankruptcy court, rather than in the district court, which only has
appellate jurisdiction over bankruptcy cases.” (emphasis added)’ Joining the
Second Circuit is the Sixth Circuit in Massey v. Bank of Edmondson Cty., 49 F.
App’x 604, 606 (6th Cir. 2002), which relied on Eastern Equipment to affirm the
district court’s finding of lack of subject matter jurisdiction.

However the Eleventh Circuit and others diverge on this subject. In Justice
Cometh, Ltd. v. Lambert, 426 F.3d 1342, 1343 n.2 (11th Cir. 2005), the Eleventh
Circuit noted that Eastern Equipment “provides no explanation as to why [28
U.S.C.] § 1334 would not apply” to allow the district court to exercise jurisdiction
reasoning that 28 U.S.C. § 1334 gives the district court original jurisdiction over
all cases “under Title 11,” “arising under Title 11,” or “arising in or related to cases
under Title 11,”. The Eleventh Circuit relied on Price v. Rochford, 947 F.2d 829,
832 n.1 (7th Cir. 1991), in support of its holding in Justice Cometh.

Plaintiff/Counter-defendant respectfully submits this Court need not resolve
the subject matter jurisdiction issue to reach the same conclusions reached by the

Eleventh and Seventh Circuits with regard to the question of whether or not it

 

? The claims now found in § 362(k) were formerly codified in § 362(h) at the time the opinion was written.

3
Case 1:15-cv-00382-HSO-JCG Document 321 Filed 12/28/18 Page 4 of 7

should hear Mr. Leary’s Title 11 claim. The Fourth Circuit joined the Eleventh
and Seventh circuits and provided the best explanation for the interplay between
the seemingly conflicting statutes over Title 11 Jurisdiction in Houck v. Substitute
Tr. Servs., 791 F.3d 473 (4th Cir. 2015) and in the process explains why this Court
need not necessarily resolve the split in authority in this instant matter’.

The court in Houck began with 28 U.S.C. § 1334, noting that the statute
confers upon the district court the power to hear bankruptcy matters. (/d. at 481.)
The court then took account of the fact that 28 U.S.C. § 157(a) permits district
court judges to refer any such cases to bankruptcy judges of the same district. Id.
Per 28 U.S.C. § 157(a), “Each district court may provide that any or all cases under
title 11 and any or all proceedings arising under title 11 or arising in or related to a
case under title 11 shall be referred to the bankruptcy judges for the district.” The
court in Houck further acknowledged that the Western District of North Carolina,
where the case originated, had a standing referral order in which “all bankruptcy
matters were automatically referred to the bankruptcy judge.” (/d. at 482.) This
standing order mirrors Mississippi’s and our L.U.CIV.R. 83.6, which states*:

All cases under Title 11 and all civil proceedings arising under Title 11 or
arising in or related to cases under Title 11 are referred to the bankruptcy
judges of this District pursuant to 28 U.S.C. § 157(a).

 

3 Handshoe found no case law on this topic in the Fifth Circuit.

4 See also Internal Rule 1 as amended effective October 12, 2018, “Part XI, Assignment of Bankruptcy Cases to
Bankruptcy Judges” which mandates that all Title 11 cases be referred to the Bankruptcy Court Judges in the
Mississippi Federal Courts.
Case 1:15-cv-00382-HSO-JCG Document 321 Filed 12/28/18 Page 5 of 7

The fact that the claim belongs in a core bankruptcy proceeding cuts
strongly against the district court exercising its subject matter jurisdiction to hear
it, should this Court resolve that particular issue. However, the Counter claim is
not compulsory and withdrawing the claim from the Court that has the most
expertise over the matter is not an efficient use of its judicial resources nor does it
comport to either this Court’s local rules or this Court’s own standing orders.
Leary engaged counsel to represent his interests as a creditor and appeared in the
Bankruptcy Court matter to which he now complains, never raising that issue in
that forum. His continued insistence of raising this issue, all while he feigns
ignorance of the local rules, serves only to multiply this litigation to no good end.
To the extent the Court dismissed Leary’s § 362 claims without prejudice all he
simply need do is refile it in the proper forum, an action which Leary has
steadfastly resisted despite his citing many of these same cases which reached that
exact conclusion, including Houck which Leary cited in his Motion for
Reconsideration.

Conclusion

Plaintiff respectfully requests this Court denies Mr. Leary’s Motion for

Reconsideration or in the alternative should the Court choose to modify its

previous order that Leary’s claims still be dismissed for the reasons stated above.
Case 1:15-cv-00382-HSO-JCG Document 321 Filed 12/28/18 Page 6 of 7

Respectfully submitted this 28" day of December,

2018,

———

Plaintiff

Douglas Handshoe
Post Office Box 788
110 Hall Street
Wiggins, MS 39577
(601) 928-5380
earning04@gmail.com
Case 1:15-cv-00382-HSO-JCG Document 321 Filed 12/28/18 Page 7 of 7

CERTIFICATE OF SERVICE

I, Douglas Handshoe, hereby certify that on December 28, 2018 the
foregoing was sent for electronically filing by me via the Clerk of the Court using
the ECF system which sent notification to all counsel of record upon filing by the
Clerk.

I, Douglas Handshoe, hereby certify that on December 28, 2018, I mailed
the foregoing to Charles Leary at 308 Sth Ave E, Vancouver, BC V5T 1H4 Canada
with a courtesy copy to foodvacation@gmail.com.

Respectfully submitted this 28" day of December, 2018,

, ee

 

Douglas Handshoe
Post Office Box 788
110 Hall Street
Wiggins, MS 39577
(601) 928-5380
earning04@gmail.com
